DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, 5-15, and 18-20) in the reply filed on  09/20/2021 is acknowledged. Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.


	Acknowledgement of Amendments
The preliminary Amendments to the Claims and Specification filed on 09/10/2020 have been acknowledged by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, add a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-13, 15, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Jahns et al. (U.S. 2012/0175801 A1, hereby referred to as “Jahns”).
(First Interpretation)
Re Claim 1, Jahns teaches a method (10) of forming a prosthetic tooth element (90) comprising: 
depositing a first hardenable fluid material (62) at a bottom of a cavity (58) of a female mould (52) to a first level (see Reproduced Fig. 1 below, step 10A, [0074]), the first material having a first translucency when hardened (the examiner notes that Jahns teaches that the layered dental appliance (i.e. prosthetic tooth element) can have one or more layers toward the outer surface of the appliance that are more translucent than inner layer(s), [0013]);
depositing in the cavity (58), over the first material (62), a second hardenable fluid material (72) to a second level (see Reproduced Fig. 1 below, step 10D, [0078]), the second material (72) having a second translucency when hardened, the second translucency being less translucent than the first translucency (as previously stated, Jahns teaches that one or more layers toward the outer surface are more translucent than the inner layer(s), [0013]); and 


    PNG
    media_image1.png
    927
    1250
    media_image1.png
    Greyscale
inserting a male mould (56) into the cavity (58) (see Reproduced Fig. 1 below, step 10E), the insertion of the male mould (56) displacing at least a portion of the second material (72) within the cavity (58) (shown in Fig. 10D-10E in Reproduced Fig. 1 below). 
(First Interpretation) Reproduced Fig. 1 (Jahns, 2012)

Re Claim 2, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the male mould (56) is inserted to a depth where it projects at least below the second level (see Reproduced Fig. 1 above, step 10E). 
3, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the male mould (56) is inserted to a depth where it projects below both the first and second levels (see Reproduced Fig. 1 above, step 10E).
	Re Claim 5, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the prosthetic tooth element (90) formed by the method has a translucency gradient, the translucency of the prosthetic tooth element (90) at a first end formed at the bottom of the female mould cavity (68) being greater than the translucency of the prosthetic tooth element (90) at an opposite end and/or inner region of the prosthetic tooth element (refer to [0013] and  Reproduced Fig. 1 above, where the examiner indicates the direction of a vertical translucency gradient, wherein the first end formed is the bottom layer, i.e. first layer (65), which is the most translucent than the inner region, i.e. the second layer (75)). 
Re Claim 6, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the method comprises solidifying, at least partially, the first and second materials within the cavity to form a prosthetic tooth element cast ([0083]).
Re Claim 7, Jahns teaches the method disclosed in the rejection of Claim 6, wherein solidifying the first and second fluid materials comprises exposing the first and second fluid materials to a change in temperature (“elevated temperatures”, [0083]).
Re Claim 8, Jahns teaches the method disclosed in the rejection of Claim 6, wherein the method comprises removing the prosthetic tooth element cast from the female and male moulds (the examiner notes that Jahns teaches a step, wherein the first layer and second layers that make up the prosthetic tooth element (i.e. two-layer 
Re Claim 9, Jahns teaches the method disclosed in the rejection of Claim 8, comprising curing the prosthesis tooth element cast to form a prosthetic tooth element (the examiner notes that Jahns exemplifies the curing step as firing or sintering step  ([0092]), wherein the prosthesis tooth element cast (i.e. the dental appliance dried and removed from the male and female moulds) is cured by firing the cast in a furnace ( [0261]). 
Re Claim 11, Jahns teaches the method disclosed in the rejection of Claim 9, wherein the first and/or second material is heat-curable and the method comprises curing the prosthetic tooth element cast by firing the cast in a furnace (the examiner notes that Jahn teaches that the firing steps can be included after application of each layer (comprised of its respective material), [0004]. Furthermore, the examiner demonstrates that the first and/or second materials (taught as first and second slurries respectively) are heat-curable, as Jahns teaches the method further comprising of removing the layered appliance from the mold (i.e. the prosthetic tooth element cast) and firing the layered dental appliance ( [00232]) in a furnace ([0261])).
Re Claim 12, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the first and/or second material is a dental mixture comprising a ceramic powder and a binder agent (the examiner notes that Jahns teaches that a slurry (i.e. 
Re Claim 13, Jahns teaches the method disclosed in the rejection of Claim 12, wherein the ceramic comprises at least one of zirconia, zirconia-oxide and aluminium oxide (alumina (i.e. aluminum oxide) and zirconia (i.e. zirconia-oxide), [0023]).  
Re Claim 15, Jahns teaches the method disclosed in the rejection of Claim 1, wherein the internal surface (surface of 58) of the female mould cavity (58) is an impression of a dental surface (the examiner notes that Jahns teaches that the female mould (52) can have a regular (e.g. cubic, cylindrical, etc.) or irregular shape (e.g., shape of a tooth, veneer, inlay, onlys, crown, bridge, orthodontic bracket, other suitable dental appliance shapes, etc., or combinations thereof), [0070]), which the examiner deems as analogous to an impression of a dental surface). 
Re Claim 19, Jahns teaches the method disclosed in the rejection of Claim 1, comprising depositing a third hardenable fluid material (82) in the cavity (68) of the female mould  (52) over the second material (72), the third material (82) having a third translucency when hardened, the third translucency being less translucent than both the first translucency and the second translucency (the examiner reiterates that Jahns teaches that the layered dental appliance (i.e. prosthetic tooth element) can have one or more layers toward the outer surface of the appliance that are more translucent than inner layer(s)  in order to improve aesthetics and to more closely mimic the appearance of a natural tooth, [0013]. Moreover, the examiner notes that Jahns’ teaching reads on the limitation that the third material’s translucency is less 
Re Claim 20, Jahns teaches the method disclosed in the rejection of Claim 1, wherein a prosthetic tooth element (90) (See Reproduced Fig. 1) formed by the method of Claim 1 (See Reproduced Fig. 1).

(Second Interpretation)
Re Claim 1, Jahns teaches a method (10) of forming a prosthetic tooth element (90) comprising: 
depositing a first hardenable fluid material (62) at a bottom of a cavity (58) of a female mould (52) to a first level (see Reproduced Fig. 2 below, step 10A, and paragraph [0074] ), the first material having a first translucency when hardened (the examiner notes that Jahns teaches that the layered dental appliance (i.e. prosthetic tooth element) can have one or more layers toward the outer surface of the appliance that are more translucent than inner layer(s), [0013]);
depositing in the cavity (58), over the first material (62), a second hardenable fluid material (82) to a second level (see Reproduced Fig. 2 below, step 10G, paragraph [0078]), the second material (82) having a second translucency when hardened, the second translucency being less translucent than the first translucency (as previously stated, Jahns teaches that one ; and 
inserting a male mould (fourth portion (not shown) described in [0062]) into the cavity (58), the insertion of the male mould (fourth portion (not shown), [0062]) displacing at least a portion of the second material (82) within the cavity (58) (although not shown in figures, Jahns teaches that the system can further include a fourth portion, comprising a positive shape of a fourth layer, and so on ([0062]).  In addition, Jahns discloses that iterative methods of steps 10A-10F can be repeated to achieve a layered dental appliance having as many layers as desired, [0063]. Thus, similar to the first, second, and third portions, the insertion of the male mould (fourth portion (not shown), [0062]) into the cavity and displacing at least a portion of the second material can be conducted, in order to create more than three portions).  
 (Second Interpretation) Re Claim 18, Jahns teaches the method disclosed in the rejection of Claim 1, prior to depositing of the second material (82) (See Reproduced Fig. 2 below), depositing a third hardenable fluid material (72) in the cavity (58) of the female mould (52) the third material (72) having a third translucency when hardened, the third translucency being less translucent than the first translucency and more translucent than the second translucency (as previously stated, Jahns teaches that one or more layers toward the outer surface are more translucent than the inner layer(s), 
    PNG
    media_image2.png
    927
    1252
    media_image2.png
    Greyscale
than the last layer, which is the second material, i.e. the least translucent material).
(Second Interpretation) Reproduced Fig. 2 (Jahns, 2012)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jahns (U.S. 2012/0175801 A1) in view of Fung (Foreign Patent WO 2016/011495 A1).
Re Claim 10, the claimed invention of Jahns is disclosed in the rejection of method of Claim 9.Although Jahns teaches a heat-curable method for curing a prosthetic tooth element, Jahns is silent of a method wherein the first and/or second material is light- curable and the method comprises curing the prosthetic tooth element cast by exposing the cast to light. 
 Re Claim 10, Fung teaches a method of making dental prostheses in the same field of endeavor using multiple layers of materials to form the final prosthesis ([0013]-[0015]). Moreover, Fung teaches the method, wherein the first and/or second material (represented as “dental composite”) is light curable and the method comprises curing the prosthetic tooth element cast by exposing the cast to light ([0016]). In addition, Fung teaches that the method of curing is dependent on the type of materials. For example, light activatable materials are cured with exposure to light, heat-activated are cured with heat, chemically-activated materials are cured with the respective chemicals, materials that are both heat-activated and chemically-activated are light/heat cured, etc. ([0016]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Jahns to include another method step of curing the prosthetic tooth element using a light-curable material and light exposure as taught by Fung, as a viable alternative to the method of curing using heat-curable materials. 
Re Claim 14, the claimed invention of Jahns is disclosed in the rejection of method of Claim 12. Although Jahns is silent of the binder agent being an adhesive, Jahns discloses that the structure of the inorganic binder to be used in a slurry (i.e. material) is not particularly limited, either, unless the intended purpose cannot be achieved, paragraph [0132]. Fung teaches a method of making dental prostheses in the same field of endeavor using multiple layers of materials to form the final prosthesis ([0013]-[0015]), wherein the binder agent is an adhesive to bind the ceramic powder together ( [0026]). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Jahns to include the binder agent that is an adhesive as taught by Fung, in order to strengthen the bonding of . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/Madison E Bondoc/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/           Supervisory Patent Examiner, Art Unit 3772